Serrante v Moses & Singer LLP (2016 NY Slip Op 02518)





Serrante v Moses & Singer LLP


2016 NY Slip Op 02518


Decided on March 31, 2016


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 31, 2016

Mazzarelli, J.P., Renwick, Moskowitz, Kapnick, Kahn, JJ.


655 109014/11

[*1]Louis Serrante, Plaintiff-Appellant,
vMoses & Singer LLP, et al., Defendants-Respondents.


Zisholtz & Zisholtz, LLP, Mineola (Meng Cheng of counsel), for appellant.
Moses & Singer, LLP, New York (Shari Alexander of counsel), for respondents.

Order, Supreme Court, New York County (Jeffrey K. Oing, J.), entered December 24, 2014, which, insofar as appealed from as limited by the briefs, granted defendants' motion to dismiss the complaint, unanimously affirmed, with costs.
Plaintiff seeks compensatory and punitive damages resulting from an alleged scheme by defendants to defraud the court in a prior action between plaintiff and defendant GJF (Serrante v GJF Constr. Corp., 72 AD3d 543 [1st Dept 2010], lv denied 15 NY3d 704 [2010]), and related enforcement proceedings, in which defendant Moses & Singer represented GJF. Defendants' motion to dismiss was properly granted since the action is barred by the "ancient rule that the courts of this State will not entertain civil actions for damages arising from alleged subornation of perjury in a prior civil proceeding" (Newin Corp. v Hartford Acc. & Indem. Co., 37 NY2d 211, 217 [1975]).
We have considered plaintiff's remaining arguments and find them unavailing.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: MARCH 31, 2016
CLERK